—Appeal by defendant from a judgment of the County Court, Suffolk County (Seidell, J.), rendered January 30, 1984, convicting him of manslaughter in the second degree, upon his plea of guilty, and imposing sentence.
Judgment affirmed.
A motion made by one who is neither the defendant nor his attorney of record is to be disregarded by the court (Dobbins v County of Erie, 58 AD2d 733; see, People v Felder, 47 NY2d 287). Therefore, a motion made in defendant’s behalf by a third party for withdrawal of defendant’s plea of guilty was properly denied. The failure by the court to conduct an inquiry of defendant before denying the motion did not affect the validity of its order. The purpose of such an inquiry is that of giving defendant a reasonable opportunity to present his contentions. Here, defendant did not make any motion and therefore had no contentions to present (see, People v Tinsley, 35 NY2d 926). Brown, J. P., Rubin, Lawrence and Kooper, JJ., concur.